IN THE COURT OF APPEALS OF IOWA

                                   No. 22-1255
                            Filed September 21, 2022


IN THE INTEREST OF A.G.,
Minor Child,

M.M., Mother,
      Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Kimberly Ayotte,

District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Clarissa Argueta, Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Michelle R. Becker, Assistant

Attorney General, for appellee State.

       Erin E. Romar of the Youth Law Center, Des Moines, attorney and guardian

ad litem for minor child.



       Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                          2


CHICCHELLY, Judge.

       A mother appeals the termination of her parental rights to her child. She

contests the grounds for termination and the determination that termination is in

the child’s best interests. She also seeks more time for reunification. We review

her claims de novo. See In re B.H.A., 938 N.W.2d 227, 232 (Iowa 2020). Finding

the State proved the grounds for termination, termination is in the child’s best

interests, and there is no reason to delay permanency, we affirm.

       The child was removed from the home based on concerns about physical

abuse perpetrated by the mother in April 2021. The child, then ten years old, was

found alone in a park one and one-half miles from home with visible injuries to her

face and arms. The child reported the mother had struck her with a belt and kicked

her out of the home. The mother admitted to hitting the child with a belt. 1 The

juvenile court adjudicated the child in need of assistance (CINA) and confirmed the

child’s placement in foster care.

       One year after the CINA adjudication, the juvenile court terminated the

mother’s parental rights under Iowa Code section 232.116(1)(f) and (i) (2022). The

mother challenges the evidence supporting both grounds for termination. We need

only find the evidence supports termination on one ground to affirm. See In re

A.B., 815 N.W.2d 764, 774 (Iowa 2012). The mother disputes the showing under

paragraph (f) that “the child cannot be returned to the custody of the child’s parents

as provided in section 232.102.” Iowa Code § 232.116(1)(f)(4). A child cannot not

be returned home if the child will suffer harm that could amount to a new CINA


1 The mother was arrested and later pled guilty to one count of child endangerment
for leaving the child unsupervised in the park.
                                          3


termination. See id. § 232.102(9); In re S.O., 967 N.W.2d 198, 208 (Iowa Ct. App.

2021).

         Clear and convincing evidence shows the child cannot be returned to the

mother’s care without exposing the child to harm that could amount to a new CINA

adjudication. Over the years, the child alleged “numerous incidents of abuse” by

the mother. Although the reports were not confirmed, the record shows the child

either recanted or changed her story out of fear of retaliation by the mother. One

of the child’s siblings corroborated that the mother used excessive physical

discipline. The mother, however, denied ever using physical discipline apart from

the incident that led to the CINA adjudication. The mother also denied telling the

child that God told her to hit the child, contradicting both the child and a Family

Support Specialist who overhead her. Despite having done all that has been asked

of her in the year following the CINA adjudication, the mother failed to take

accountability for the abuse she perpetrated or gain insight into how her actions

affect the child. On the recommendation of the child’s therapist, the mother has

not visited the child since August 2021. The child’s therapist advised that resuming

unwanted contact between mother and child could upend the child’s progress. At

the time of the termination hearing, merely talking about the mother caused the

child stress and anxiety. The evidence shows that the child would be imminently

likely to suffer mental injury or physical abuse if returned to the mother’s care at

the time of the termination hearing.

         The mother also challenges the finding that terminating her parental rights

is in the child’s best interests. To determine the child’s best interests, we use the

framework described in section 232.116(2). See In re A.H.B., 791 N.W.2d 687,
                                           4


690–91 (Iowa 2010). That provision requires that we “give primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2). The “defining elements” of the best-

interests analysis are the child’s safety and “need for a permanent home.” In re

H.S., 805 N.W.2d 737, 748 (Iowa 2011) (citation omitted).

       The child’s best interests are served by terminating the mother’s rights.

Clear and convincing evidence shows the child would be placed at risk of harm if

returned to the mother’s care. The child, now twelve, was outspoken about not

wanting to visit with or return to the mother’s care. The Iowa Department of Health

and Human Services worker testified that the child “made it very, very clear that

she . . . did not feel safe going back home.” In contrast, as the district court noted,

       The child is currently placed with a family that meets the criteria of a
       long-term, nurturing home, and should not have to wait any longer
       for a permanent home. [The child] has expressed her desire to
       remain in this home. She feels safe and secure and has her physical
       and emotional needs met.

On the facts before us, we affirm termination of the mother’s parental rights. See

In re R.L., 541 N.W.2d 900, 903 (Iowa Ct. App. 1995) (“Long-term foster care is

not preferred to termination of parental rights.”).

       Finally, the mother asks for more time to remedy the issues that led to the

child’s removal. Under Iowa Code section 232.104(2)(b), the court can continue

the child’s placement for another six months if doing so will eliminate the need for

the child’s removal. But doing so requires the court to “enumerate the specific

factors, conditions, or expected behavioral changes which comprise the basis for

the determination that the need for removal of the child from the child’s home will
                                        5


no longer exist at the end of the additional six-month period.”        Iowa Code

§ 232.104(2)(b).

      We note that section 232.116(1)(f)(3) grants a troubled parent twelve

months to remedy the circumstance that led to a child’s removal. Once that period

passes, we view termination proceedings with a sense of urgency. See In re C.B.,

611 N.W.2d 489, 494–95 (Iowa 2000). “It is well-settled law that we cannot deprive

a child of permanency after the State has proved a ground for termination under

section 232.116(1) by hoping someday a parent will learn to be a parent and be

able to provide a stable home for the child.” In re A.M., 843 N.W.2d 100, 112 (Iowa

2014) (citation omitted). Based on the mother’s history and her lack of progress in

the twelve months following the CINA adjudication, we cannot find the need for

removal will no longer exist if she is allowed six more months. See B.H.A., 938

N.W.2d at 233 (noting a parent’s past performance shows the quality of the future

care that parent can provide). We thus decline to apply section 232.104(2)(b) to

delay permanency.

      AFFIRMED.